Citation Nr: 0800409	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-35 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the low back.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to May 
1978.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The appellant testified before the undersigned Veterans Law 
Judge at a travel Board hearing in May 2007.  A transcript of 
the hearing has been associated with the claims file.  


REMAND

The appellant asserts that he has a back disorder related to 
service.  Initially, the Board notes that the agency of 
original jurisdiction (AOJ), in a June 1978 rating decision, 
established service connection for a left knee disability as 
a result of an in-service parachute jump in September 1976.  
A January 2006 VA treatment record notes chronic back pain.  
In an October 2006 VA Form 9, the appellant stated that he 
was treated for a fractured tailbone in 1972 at Ft. Bragg.  
At the hearing, he testified that he was a member of the 
Golden Knights, 72nd parachute team, was qualified for high 
altitude for the special forces, and made approximately 3,000 
jumps during service.  Transcript at 4 (2007).  The 
appellant's personnel records have not been associated with 
the claims file.  In addition, he stated that he began 
experiencing back and hip pain in service and has continued 
to have the same symptoms since service.  Id. at 5-6.  The 
Board finds that there is insufficient evidence to determine 
whether a back disorder is related to service.  38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:




1.  The AOJ should obtain the appellant's 
201 personnel file, to include any JUMPS 
record, and associate it with the claims 
file.  

2.  The AOJ should schedule for the 
appellant for an orthopedic examination to 
determine the nature and etiology of any 
identified back disorder.  The claims file 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the examiner provide an opinion in terms 
of whether it is at least as likely as not 
that any currently identified back 
disorder is related to service.  A 
complete rationale should accompany any 
opinion provided.  

3.  In light of the above, the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

